Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Crowe on 05/07/21.
The following claim listing replaces all previous versions:
--1.	(Currently Amended) A system, comprising:
	a slip lock connector system configured to couple a first annular body to a second annular body, wherein the slip lock connector system comprises:		
a first structure comprising a first tapered surface; 
a second structure comprising a second tapered surface; and
a threaded energizing fastener positioned within a radially-extending aperture of the slip lock connector system, wherein the threaded energizing fastener is configured to move radially through the radially-extending aperture and relative to the first structure and the second structure to cause the first tapered surface and the second tapered surface to slide over each other to drive the first structure and the second structure in radially opposite directions to couple the slip lock connector system to the second annular body, wherein the radially-extending aperture is formed in the second structure.
 


3.	(Canceled) 

4.	(Previously Presented) The system of claim 2, wherein the slip lock connector system comprises a housing that is configured to circumferentially surround an end portion of the first annular body, and the second structure comprises an annular body connector that is coupled to the housing via a fastener.

5.	(Previously Presented) The system of claim 1, wherein the slip lock connector system comprises a load ring positioned radially-inwardly of the threaded energizing fastener and axially stacked relative to the first structure, wherein the threaded energizing fastener is configured to move radially through the radially-extending aperture to contact the load ring to cause the first tapered surface and the second tapered surface to slide over each other.

6.	(Previously Presented) The system of claim 5, wherein the threaded energizing fastener is configured to move radially through the radially-extending aperture to cause a third tapered surface of the threaded energizing fastener to contact a fourth tapered surface of the load ring.

7.	(Previously Presented) The system of claim 6, wherein the slip lock connector system comprises a threaded release fastener positioned within an additional radially-extending aperture of the slip lock connector system, wherein the threaded release fastener is configured to move radially through the additional radially-extending aperture and relative to the first structure and the second structure to cause

8.	(Previously Presented) The system of claim 1, comprising the first annular body and the second annular body.



10.	(Canceled) 

11.	(Previously Presented) The system of claim 1, wherein the first structure comprises a plurality of arcuate segments that define the first tapered surface.

12.	(Currently Amended) A system, comprising:
	a slip lock connector system configured to couple a first annular body to a second annular body, wherein the slip lock connector system comprises:		
a first structure comprising a first tapered surface, wherein the first structure comprises a C-ring; 
a second structure comprising a second tapered surface;
a load ring axially stacked relative to the first structure; and
an energizing fastener positioned within a radially-extending aperture of the slip lock connector system, wherein the energizing fastener is configured to move through the radially-extending aperture to contact the load ring to drive the load ring and the first structure axially a first direction to thereby slide the first tapered surface and the second tapered surface over each other to drive the first structure and the second structure in radially opposite directions to couple the slip lock connector system to the second annular body.

13.	(Canceled) 

14.	(Currently Amended) The system of claim [[13]] 12, wherein the slip lock connector system comprises a housing that is configured to circumferentially surround an end portion of the first annular body, and the second structure is coupled to the housing via a fastener.



16.	(Previously Presented) The system of claim 12, wherein the slip lock connector system comprises a release fastener positioned within an additional radially-extending aperture of the slip lock connector system, and the release fastener is configured move through the additional radially-extending aperture to drive the first structure axially in a second direction that is opposite the first direction to release the slip lock connector system from the second annular body.  

17-20.	(Canceled) 

21.	(Canceled) 

22.	(Previously Presented) The system of claim 1, wherein the second structure circumferentially surrounds the first structure.

23.	(Previously Presented)  The system of claim 7, wherein the radially-extending aperture and the additional radially-extending aperture are axially offset from one another along an axial axis of the slip lock connector system.

24.	(Previously Presented)  The system of claim 1, wherein the slip lock connector system comprises:
a housing configured to circumferentially surround an end portion of the first annular body; and
a connector supported by the housing and configured to engage the first annular body to couple the slip lock connector system to the first annular body. 

25.	(Previously Presented) The system of claim 1, wherein the slip lock connector system comprises a plurality of additional threaded energizing fasteners, wherein each of the plurality of 

26.	(New) A system, comprising:
	a slip lock connector system configured to couple a first annular body to a second annular body, wherein the slip lock connector system comprises:		
a first structure comprising a first tapered surface, wherein the first structure comprises a plurality of arcuate segments that define the first tapered surface; 
a second structure comprising a second tapered surface;
a load ring axially stacked relative to the first structure; and
an energizing fastener positioned within a radially-extending aperture of the slip lock connector system, wherein the energizing fastener is configured to move through the radially-extending aperture to contact the load ring to drive the load ring and the first structure axially a first direction to thereby slide the first tapered surface and the second tapered surface over each other to drive the first structure and the second structure in radially opposite directions to couple the slip lock connector system to the second annular body.--


REASONS FOR ALLOWANCE
Claims 1-2, 4-8, 11-12, 14, 16, 22-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 26.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the 
The closest prior art is Koleilat et al (US 2005/0242519) and Yamashita et al (US 5,431,453).  
Neither Koleilat et al nor Yamashita et al, teaches or fairly suggests the combination of the first structure, the second structure, and the threaded energizing fastener, as recited in claim 1, and particularly that the first structure comprises a C-ring.  
Neither Koleilat et al nor Yamashita et al, teaches or fairly suggests the combination of the first structure, the second structure, the load ring, and the energizing fastener, as recited in claim 12, and particularly that the first structure comprises a C-ring.  
Neither Koleilat et al nor Yamashita et al, teaches or fairly suggests the combination of the first structure, the second structure, the load ring, and the energizing fastener, as recited in claim 26, and particularly that the first structure comprises a plurality of arcuate segments that define the first tapered surface.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679